ACCEPTED
                                                                            06-15-00024-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                      10/7/2015 10:55:39 AM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-15-00024-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  10/7/2015 10:55:39 AM
                                                         DEBBIE AUTREY
                     COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                  RODNEY BOYETT, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 25506;
               HONORABLE WILL BIARD, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

                    Gary D. Young
                    Lamar County and District Attorney
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                       CAUSE NO. 06-15-00024-CR

                                  IN THE

                           COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                       RODNEY BOYETT, Appellant

                                     V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 25506;
               HONORABLE WILL BIARD, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellant’s (State’s) Brief upon


                                      2
good cause shown below.

                                       I.

       On or about September 8, 2015, the appellant (Rodney Boyett) filed

his brief in the above-styled and numbered cause. The appellee’s (State’s)

brief is due on or before October 8, 2015.

       This motion to extend time seeks an additional thirty (30) days for the

State to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 25506.

                                      III.

       On or about February 10, 2015, the appellant (Rodney Boyett) filed

his notice of appeal in this Court. By electronic filing or about March 31st,

the District Clerk of Lamar County filed the Clerk’s Record. The official

court reporter filed the Reporter’s Record on or about July 7th along with the

exhibits on or about July 13, 2015.

       The appellant (Rodney Boyett) filed a motion to extend time to file his

brief, which this Court granted on or about July 27, 2015. The appellant

then filed his brief on September 8, 2015.




                                       3
                                    IV.

      Since the filing of the appellant’s brief on September 8th, counsel for

the appellee (State) had criminal dockets, including a punishment hearing on

September 17, 2015 in cause number 26080 styled The State of Texas v.

Marvin Fleming. Counsel for the appellee (State) was then out of the office

at a seminar on September 18, 2015. Beginning on the week of September

21st, counsel for the appellee (State) had hearings and a plea-bargain docket

on motions to revoke/adjudicate in the 6th Judicial District Court of Lamar

County and arraignments/pre-trial dockets on September 22, 2015.         On

September 23rd, counsel for the appellee (State) had a pre-trial hearing on a

murder case numbered 26338 styled The State of Texas v. Christian Sims in

the 6th District Court of Lamar County.

      In addition to the criminal docket above, counsel for the appellee

(State) was preparing and completing the brief on September 28, 2015 in

cause number 06-15-00060-CR styled Jesse Dwayne Black v. The State of

Texas in the Sixth Judicial District Court of Appeals at Texarkana (now set

for submission on October 19, 2015).

      Due to these circumstances, counsel for the appellant (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.


                                       4
Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Monday, November 9, 2015, the State

will have sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. As the appellee, the State requests that an extension of

time until Monday, November 9, 2015 be granted for the filing of Appellee’s

Brief, or until such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Monday, November 9, 2015, or until such time as this

Court deems appropriate; and for such other and further relief, both at law

and in equity, to which it may be justly and legally entitled.




                                       5
                              Respectfully submitted,

                              Gary D. Young
                              Lamar County & District Attorney
                              Lamar County Courthouse
                              119 North Main
                              Paris, Texas 75460
                              (903) 737-2470
                              (903) 737-2455 (fax)

                              By:________________________________
                                   Gary D. Young, County Attorney
                                   SBN# 00785298

                              ATTORNEYS FOR STATE OF TEXAS

                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Motion to Extend Time to File Appellee’s Brief and the facts
     and allegations contained are known to me and they are true
     and correct to the best of my knowledge.


                                    _____________________________
                                    Gary D. Young




                                    6
STATE OF TEXAS                  §
COUNTY OF LAMAR                 §

      Subscribed and sworn to before me by Gary D. Young on this the 7th
day of October, 2015, to certify which witness my hand and seal of office.


                                      _____________________________
                                      Notary Public, State of Texas


                      CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 7th day of October, 2015 upon the following:

      Michael Mowla
      445 E. FM 1382, No. 3-718
      Cedar Hill, Texas 75104
      michael@mowlalaw.com

                                      ______________________________
                                      GARY D. YOUNG
                                      gyoung@co.lamar.tx.us




                                     7